MCDONALD, J., with whom BERDON, J.,
joins, dissenting. I disagree with the majority opinion.
*635I
In part I of the majority opinion, the majority states that evidentiary rulings are reviewed to determine if the trial court clearly abused its discretion. Under this standard, if the trial court is faced with a close call, where it might admit or not admit the evidence, this court will reverse the trial court’s ruling only if it is a clear abuse of discretion. The works of Wigmore, McCormick, Weinstein, Tait and LaPlante, and Holden and Daly will no longer guide our decisions. Regrettably, this leaves the trial courts and counsel with no certain rules of evidence and with a very elastic rule applied only sometimes.1
I do not believe that close enough is acceptable. Our abuse of discretion standard renders the rules of evidence alike to a game of horseshoes.
II
As to part II of the majority opinion, I also disagree and believe that the trial court improperly excluded evidence of two prior slipping accidents to prove that the defendants had notice of a dangerous condition that led to the plaintiffs injury. I would, therefore, affirm the decision of the Appellate Court.
At trial, the plaintiff produced evidence that, on November 8, 1987, he was engaged in a racquetball tournament on the defendants’ premises, the Downtown Racquet Club. While playing in the tournament, “the plaintiff . . . slipped, and was propelled head first into the right side wall of the racquetball court. As a result of this accident, the plaintiff became a quadriplegic.” Claveloux v. Downtown Racquet Club Associates, 44 Conn. App. 691, 693, 691 A.2d 1112 (1997).
*636“The defendants filed a motion in limine to preclude evidence of prior conditions and complaints [at the club] unless they [related to] the same court as the accident and [were] reasonably close in time to November 8, 1987.” (Internal quotation marks omitted.) Id., 694. With respect to that motion, the plaintiff testified that, on November 7,1987, the day before the accident, both he and his playing partner, while warming up, slipped and fell on a different racquetball court at the defendants’ club. Id. According to the plaintiff, the men had slipped on a clear, oily substance in two different locations on that court. Id. The plaintiff testified further that he notified someone at the front desk of the defendants’ club, and, “within a few minutes, a maintenance [person] came and mopped the entire court.” Id.
The trial court granted the motion in limine, ruling that the prior slipping accidents were not substantially similar to the slipping accident that resulted in the plaintiffs injuries. This ruling was improper. Because the evidence was offered to prove notice, the requirement of substantial similarity is lessened. 1 C. McCormick, Evidence (4th Ed. 1992) § 200, p. 848; accord Martins v. Connecticut Light & Power Co., 35 Conn. App. 212, 217, 645 A.2d 557, cert. denied, 231 Conn. 915, 648 A.2d 154 (1994); C. Tait & J. LaPlante, Connecticut Evidence (1998 Sup.) §.8.9.5, p. 165.
The purpose of the plaintiffs offer supported the admission of the evidence. The plaintiff alleged in his complaint that the defendants’ racquetball courts were defective because the floor was unreasonably slippery, and that the defendants were negligent because, without respect to the nature of the slippery condition, they failed to: (1) maintain the floors adequately, in a “non-slippery condition” suitable for racquetball play; and (2) take reasonable steps to check the condition of the floors during the tournament. The plaintiff elicited *637testimony from the manager of the defendants’ club, who stated that a slippery condition should not exist on a racquetball court. The plaintiff also produced evidence that the racquetball court floor on which the plaintiff was injured had a slippery spot on the day of the accident. The plaintiff was attempting to introduce evidence of the two prior slipping accidents to show that the defendants had notice both of the slippery condition of the racquetball courts and of their inadequate maintenance of the courts.
The plaintiff was not required to show what caused the slippery condition as a prerequisite to admissibility. See, e.g., Gray v. Fitzgerald & Platt, Inc., 144 Conn. 57, 59, 127 A.2d 76 (1956). Therefore, he should have been allowed to introduce this evidence for the purpose of showing that the defendants were on notice of a dangerous condition on their court floors, regardless of the cause of the slippery condition. The jury reasonably could have concluded that the defendants were on notice of the slippery condition on their courts, and that proper inspection and maintenance could have prevented this dangerous condition.
Ill
I conclude that the trial court should have ruled in accordance with the correct legal standard. The plaintiff should have been allowed to introduce the prior slipping accidents evidence to show that the defendants should have known that their floors were not being adequately maintained. In light of the testimony that the plaintiff was injured on a slippery racquetball court,2 which the *638jury could have accepted, the trial court’s decision led it to improperly take the case from the jury.
Accordingly, I respectfully dissent.

 See New England Savings Bank v. Bedford Realty Corp., 246 Conn. 594, 615 n.1, 717 A.2d 713 (1998) (McDonald, J., dissenting).


 Robert Lampo, a tournament spectator, testified that, immediately after the plaintiff was injured, he entered the court upon which the plaintiff was injured and slipped. The majority states that the trial court rejected this testimony for “lack of probative value . . . .” Because this case was tried to a jury, both the trial court’s rejection of this testimony and the majority’s reliance thereon are incorrect.